Citation Nr: 1740414	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 1, 2011, for the grant of service connection for dry eye syndrome.


REPRESENTATION

Veteran is represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1990 to February 1994 and from May 1997 to May 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in August 2015 and January 2016 and was remanded for issuance of a statement of the case.  After a statement of the case was issued in June 2016, the Veteran perfected an appeal, and the case was returned to the Board for further appellate action.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for dry eye syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an earlier effective date for the grant of service connection for dry eye syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a December 2016 written correspondence, the Veteran's attorney indicated      that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for        dry eye syndrome.  As such, no allegation of error of fact or law remains before   the Board for consideration with respect to that claim. Accordingly, the Board finds that the Veteran has withdrawn his appeal with respect the issue of entitlement to    an earlier effective date for the grant of service connection for dry eye syndrome, and it is dismissed.   


ORDER

The appeal as to the issue of entitlement to an effective date earlier than June 1, 2011, for the grant of service connection for dry eye syndrome is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


